      Case 8:13-cr-00110-DOC Document 94 Filed 09/08/20 Page 1 of 2 Page ID #:521




 1                                                                                 FILED
                                                                        CLERK, U.S. DISTRICT COURT
 2
                                                                             SEP -8 220
 3
                                                                      .CE     DISTRICT OF CrA1.~FORNIA
 4

 5
 6

 7
8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   ) Case No.8:i3-CR-ooiio-DOC-2
ii                        Plaintiff,             )
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3   SAMUEL MARTINEZ,
                                                      [Fed. R. Crim. P. 32.~(a)(6); ~8 U.S.C.
i4                        Defendant.                  § 3143~a)~
i5
i6

1~          The defendant having been arrested in this District pursuant to a warrant issued
18   by the United States District Court for the Central District of California for alleged
ig   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and ~8 U.S.C. § 3143(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and

23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3142~b)or (c).
25         B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of

27
                                                  i
     Case 8:13-cr-00110-DOC Document 94 Filed 09/08/20 Page 2 of 2 Page ID #:522




 i            any other person or the community if released under 18 U.S.C. § 3i42(b)or

 2           (c).

 3         These findings are based on: nature ofcurrent allegations which includesfailure

 4   to appear; history ofsubstance abuse; and lack ofknown bail resources suggest lack of

 5   amenability to compliance with supervision.

6          IT THEREFORE IS ORDERED that the defendant be detained pending the final

 7   revocation proceedings.

8

9    Dated: ~'4      ~~
                                                      NORABLE UTUMN D.SPAETH
10                                                 United States Magistrate Judge
11

12

i3

i4

i5
16

i~

18

i9
20

21

22

23

24

25
26

27
                                              2
